Citation Nr: 0823574	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  02-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1977 to August 
1983 and had periods of active duty training in the Air Force 
Reserves from May 1984 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By rating action dated in January 2002, the RO 
denied the veteran's claim for a TDIU; this issue was 
previously before the Board in April 2006.  In a June 2007 
rating decision, the RO denied the veteran's application to 
reopen a claim of entitlement to service connection for 
schizophrenia.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in May 2001, the 
RO denied the veteran's application to reopen the claim of 
service connection for schizophrenia.

2.  Evidence received subsequent to the May 2001 RO decision, 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for schizophrenia, and does not 
raise a reasonable possibility of substantiating the claim.

3.  The veteran is service-connected for chronic strain of 
the dorsolumbar junction, rated as 40 percent disabling; 
residuals of a right ankle fracture, rated as 20 percent 
disabling; left Achilles tendonitis and status post sesamoid 
removal, left great toe, rated as 10 percent disabling; right 
ankle scar, rated as noncompensable; and left ankle scar, 
rated as noncompensable; the combined service-connected 
disability rating is 60 percent.

4.  The competent clinical evidence of record fails to 
establish that the veteran is precluded from substantially 
gainful employment, consistent with his education and 
occupational experience, as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The May 2001 RO decision that denied the veteran's claim 
of service connection for schizophrenia is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  Evidence received since the May 2001 RO decision is not 
new and material, and the veteran's claim of service 
connection for schizophrenia is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim were amended.  The 
third sentence of 38 CFR 3.159(b)(1), which states that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2007 the veteran was 
informed of the evidence and information necessary to 
substantiate his schizophrenia claim, the information 
required of him to enable VA to obtain evidence in support of 
the claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  The Board notes that the April 
2007 letter contains the information required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

As for the issue of entitlement to TDIU, by correspondence 
dated in February 2004 and March 2007, the veteran was 
informed of the evidence and information necessary to 
substantiate his TDIU claim, the information required of him 
to enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issues on appeal.

Duty to Assist

Service treatment records are associated with the claims 
file, as are VA records and private records.  Records from 
the Social Security Administration (SSA) are also affiliated 
with the claims file.  The veteran has not referenced any 
other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.

I.  Schizophrenia

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

Service connection for schizophrenia, as a psychosis, may be 
presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in February 2003), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

Analysis

An August 1997 Board decision denied service connection for 
schizophrenia.  A February 2000 Board decision determined 
that the August 1997 Board decision that denied service 
connection for schizophrenia did not contain clear and 
unmistakable error.  By rating decision in May 2001, the RO 
denied the veteran's application to reopen a claim of service 
connection for schizophrenia.  The veteran did not appeal the 
May 2001 rating decision, and it became final.

The veteran subsequently filed an application to reopen the 
claim of service connection for schizophrenia in February 
2003.  In a June 2007 rating decision, the RO again denied 
the veteran's petition to reopen the claim, and the present 
appeal ensued. 

The May 2001 RO decision, and the others before it, denied 
service connection for schizophrenia on the basis that there 
was no evidence that schizophrenia had its onset during 
active service, to include any active duty training periods.

The evidence of record prior to May 2001 included service 
medical records that showed no treatment for schizophrenia or 
other psychiatric disability.  The May 1983 Report of Medical 
History reflects that the veteran indicated that he had 
depression or excessive worry.  The veteran's psychiatric 
system was clinically evaluated as normal on the May 1983 
service separation examination.  A June 1985 VA examination 
noted that the veteran's psychiatric system was normal.  The 
veteran's psychiatric system was clinically evaluated as 
normal on a May 1987 Periodic Nonflying service examination; 
the veteran denied any depression or excessive worry.  
Reports of private psychiatric hospitalization in November 
and December 1988 note a diagnosis of schizophrenia.  It was 
reported that this was his first psychiatric hospitalization, 
but that he had been involved in outpatient treatment for 
approximately one month prior to admission.  In a July 2000 
letter, a VA psychiatrist essentially stated that there was 
no documentation indicating that the veteran's schizophrenia 
had its onset during his active military service.

The evidence added to the claims file subsequent to the May 
2001 RO denial (including records reflecting current 
diagnoses of schizophrenia) does not raise a reasonable 
possibility of substantiating this claim.  The record is 
still absent for any competent clinical evidence showing that 
the veteran had schizophrenia prior to October or November 
1988, or that schizophrenia had its onset during service or 
is somehow related to his active service.  In this regard, 
the Board notes that the veteran's period of Reserve service 
ended in March 1988.  The Board further observes that there 
is still no opinion from any health care professional linking 
the veteran's schizophrenia to his military service.  

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for schizophrenia 
is not reopened.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue.  In this regard, the Board has 
reviewed the veteran's numerous statements submitted in 
support of his claim.  A layperson, however, is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  TDIU

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received in August 2001, the 
veteran indicated that he had last worked full time in 
January 1999.  He indicated that, from February 1999 to 
August 2001, he had worked 15 hours per week as a janitor and 
a mail clerk.  The veteran essentially remarked that he could 
not find suitable employment due to his schizophrenia.  He 
reported that he had completed high school and four years of 
college.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In the present case, service connection is currently 
established for chronic strain of the dorsolumbar junction, 
rated as 40 percent disabling; residuals of a right ankle 
fracture, rated as 20 percent disabling; left Achilles 
tendonitis and status post sesamoid removal, left great toe, 
rated as 10 percent disabling; right ankle scar, rated as 
noncompensable; and left ankle scar, rated as noncompensable; 
the combined service-connected disability rating is 60 
percent.

As the veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, to bring the 
combined rating to 70 percent or more (the veteran's combined 
disability rating is 60 percent), he does not satisfy the 
percentage rating standards for individual unemployability 
benefits.  However, consideration to such benefits on an 
extraschedular basis may be given.

In such an instance, the question then becomes whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the competent clinical evidence of 
record does not establish that the veteran is precluded from 
substantially gainful employment, consistent with his 
education and occupational experience, as a result of his 
service-connected disabilities.  In this regard, the Board 
notes that records from the SSA reflect a primary diagnosis 
of schizophrenia.  Further, VA records indicate that the 
veteran was involved in an automobile accident in May 2004 
that resulted in neck, shoulder, and arm pain.  The Board 
notes that the veteran is not service-connected for 
psychiatric disability or disability of the cervical spine, 
arms, or shoulders.

Further, a December 2006 VA record noted that the veteran had 
undergone cervical spine surgery in August 2006, and he was 
given instructions not to lift items greater than 10 pounds.  
Interestingly, the Board observes that a March 2007 VA record 
noted that the veteran could return to work with the 
previously outlined stipulations.

The record does not reflect that his service-connected left 
and right ankle scars have resulted in functional impairment.  
Additionally, the clinical evidence of record does not show 
that his service-connected back and right ankle disabilities 
have resulted in functional impairment to the degree to 
preclude employability, including of a sedentary nature.  In 
this regard, the Board notes that on a VA neurologic 
examination in May 2007, the veteran's gait was normal.  
Although he has complaints of low back pain, he was able to 
perform the duties of a janitor to 2001, albeit on a part-
time basis.  There have been no complaints or demonstrated 
findings of a change in the residual functional impact of 
either the service-connected back or right ankle disability 
since 2001 so as to now preclude employment consistent with 
his occupational history.  Indeed, a review of the veteran's 
July 2002 substantive appeal shows that the veteran has 
attributed his employment difficulties to his schizophrenia.

In conclusion, the competent evidence does not demonstrate 
that the veteran is precluded from substantially gainful 
employment, consist with his education and occupational 
history, as a result of his service-connected disabilities.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for schizophrenia is denied.

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


